Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
	Claims 1, 3-4, 7-9, 12-16 and 20 that reads on the elected species have been examined on the merits. Claims 5-6, 10-11 and 17-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 7-9, 12-16 and 20 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Zelickson et al. (WO 0211675 DWPI Abstract) in view of Lee et al. (“The essential oils of Chamaecyparis obtusa promote hair growth through the induction of vascular endothelial growth factor gene”, website article https://www.sciencedirect.com/science/article/pii/S0367326X09001452, pages 1-14, copyright 2009), Bakala et al. (FR 2882256 DWPI Abstract), Aspiotis et al. (WO 0032620 DWPI Abstract), Bradley et al. (WO 9407454 DWPI Abstract) and Wang et al. (KR 691791 DWPI Abstract). 
A method of treating alopecia in a subject in need thereof comprising administering to a subject a therapeutically effective amount of a composition (as a topical) comprising a hinoki oil, a red clover extract comprising biochanin A (the elected species is biochanin A), a peptide (the elected species is a tetrapeptide) and further comprising a rosemary oil, a tea tree oil and a carrier therein is claimed. 
Zelickson teaches a composition (as a topical) comprising a red clover extract comprising biochanin A (an isoflavone) and a carrier (please note that the carrier could just be water) to be administered to a subject with alopecia (see entire document including, e.g. pages 1-6).  Zelickson does not expressly teach the further inclusion of the other claimed ingredients of a hinoki oil, a peptide (the elected species is a tetrapeptide) and further comprising a rosemary oil, and a tea tree oil therein. 
Lee beneficially teaches a composition comprising a hinoki oil to be administered to a subject having alopecia (see entire document including, e.g. pages 1-14).
Bakala beneficially teaches a composition (as a topical in the form of an emulsion) comprising a tetrapeptide to be administered to a subject having alopecia (see entire document including, e.g. pages 1-11).
Aspiotis beneficially teaches a composition (as a topical) comprising a tetrapeptide to be administered to a subject having alopecia (see entire document including, e.g. pages 1-9)
Bradley beneficially teaches a composition (as a topical in the form of a conditioner) comprising a rosemary oil and a pharmaceutical acceptable additive to be administered to a subject having alopecia (see entire document including, e.g. pages 1-2)
Wang beneficially teaches a composition (as a topical in the form of a shampoo) comprising a tea tree oil to be administered to a subject having alopecia (see entire document including, e.g. pages 1-2)
		It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zelickson’s composition by further including a hinoki oil, a peptide (the elected species is a tetrapeptide), a rosemary oil, and a tea tree oil within the Zelickson’s composition as taught by the secondary references (as discussed above), as well as to administer such composition for the same purpose of treating a subject having alopecia.  Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat alopecia and to form a composition for treating alopecia, because the idea of combining them flows logically from there having been individually taught for the same purpose in the prior art.  The adjustment of other conventional working conditions therein (e.g. determining suitable amount/ratios of each active ingredient within the claimed composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant’s arguments presented on 10/07/2022 have been carefully considered but are not deemed persuasive. 
	Applicant argues that none of Zelickson, Lee, Bakala, Aspiotis, Bradley, or Wang or suggest a composition as recited having red clover extract in an amount 0.1 ppmw to about 1000 ppmw as recited in claim 1. Furthermore, Applicant argues none of Lee, Bakala, Aspiotis, Bradely, or Wang teach or suggest red clover extract, much less the actual concentrations of the red clover extract as recited in claim 1, and therefore none of the cited references teach this element of claim.  Moreover, Applicant argues that none of Zelickson, Lee, Bakala, Aspiotis, Bradley, or Wang or suggest a composition comprising hinoki oil, red clover extract, and a peptide in the treatment of alopecia as recited in claim 1.  In addition, Applicant argues that Applicant notes that the Final Office Action states the claim is broad enough to cover various uses.  While the claim itself recites the application to a person having alopecia, Applicant has amended the preamble to clarify that the claims are directed to the treatment of alopecia, and not simply to prevent it. 
	     In response, Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above) because each cited reference teach/discloses that each claimed active ingredient is individually selected to be used for the claimed intended purpose of treating alopecia in a subject.  For example in response to Applicant’s arguments against the cited references of Zelickson, Lee, Bakala, Aspiotis, Bradley, and Wang individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Lee, Bakala, Aspiotis, Bradley, and Wang are cited to remedy Zelickson’s deficiency.  Lee remedies Zelickson’s deficiency because the cited reference of Lee, in its entire document including entire document including, e.g. pages 1-14, teaches a composition comprising a hinoki oil to be administered to a subject having alopecia.  Secondly, Bakala remedies Zelickson’s deficiency because the cited reference of Bakala, in its entire document including entire document including, e.g. pages 1-11, teaches a composition (as a topical in the form of an emulsion) comprising a tetrapeptide to be administered to a subject having alopecia.  Thirdly, Aspiotis remedies Zelickson’s deficiency because the cited reference of Aspiotis, in its entire document including entire document including, e.g. pages 1-19, teaches a composition (as a topical) comprising a tetrapeptide to be administered to a subject having alopecia.  Fourthly, Bradley remedies Zelickson’s deficiency because the cited reference of Bradley, in its entire document including entire document including, e.g. pages 1-2, teaches a composition (as a topical in the form of a conditioner) comprising a rosemary oil and a pharmaceutical acceptable additive to be administered to a subject having alopecia.  Lastly, Wang remedies Zelickson’s deficiency because the cited reference of Bradley, in its entire document including entire document including, e.g. pages 1-2, teaches a composition (as a topical in the form of a shampoo) comprising a tea tree oil to be administered to a subject having alopecia.  Therefore, Examiner concludes that It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zelickson’s composition by further including a hinoki oil, a peptide (the elected species is a tetrapeptide), a rosemary oil, and a tea tree oil within the Zelickson’s composition as taught by the secondary references (as discussed above), as well as to administer such composition for the same purpose of treating a subject having alopecia.  Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat alopecia and to form a composition for treating alopecia, because the idea of combining them flows logically from there having been individually taught for the same purpose in the prior art.  The adjustment of other conventional working conditions therein (e.g. determining suitable amount/ratios of each active ingredient within the claimed composition and the substitution of one form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Moreover, Applicant argues that the Final Office Action states that the declaration submitted in the parent application does not show unexpected results commensurate with the claims. The declaration was also submitted to show the unpredictability of mixtures used to treat alopecia.  As noted in MPEP 2143.02(II), a reasonable expectation of success is required to present a prima facie case of obviousness.  The declaration proves that simply combining known ingredients at random concentration does not effectively treat alopecia, and rather can cause it.  Thus, the reason for combining individual elements from 6 different references does not have a reasonable expectation of success, even if the individual elements could be physically combined.  Without such a reasonable expectation of success, there is no prima facie case of obviousness. 
In response, Examiner still maintains that independent claim 1 (as well as the dependent claims) is not commensurate in scope to the showings/evidence provided to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  For example, Examiner cannot determine the synergetic effect (within Applicant’s specification working examples and/or declaration) of the combination of the instantly claimed active ingredients to synergistically have the instantly claimed functional effect (i.e. functional effect of treating alopecia in a subject), because Applicant’s specification does not demonstrate a comparison of the composition to its individual parts within the claimed ranges.  Furthermore, Applicant data/evidence in Applicant’s specification working examples and/or declaration does not demonstrate a greater than additive effect of the individual components and is not probative of unexpected results. Please also note that synergy is a phenomenon between two or more components of a composition and it is known in the art to be highly reliant upon the relative amounts for the unexpected increase of activity.  Examiner does not see evidence of synergy corresponding to the claimed ranges of active ingredients such as where does Applicant demonstrates evidence across the range of (0.02% to about 5% of hinoki oil) and (0.1 parts per million (ppmw) to about 1000 parts per million (ppmw) of a red clover extract) and (the very broadly claimed range of a peptide)?  It appears to Examiner that claim 1 (as well as the dependent claims) scope is broader than the alleged synergy/unexpected results.  It appears to Examiner (and again especially within independent claim 1) that Applicant’s specification does not demonstrate that the claimed composition with all the claimed active ingredients within an effective specific amount/ratios functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a)].  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support within independent claim 1 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.
Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 

I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").

II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655